DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/855519 filed April 22, 2020. Claims 1-20 are currently pending and have been considered below.

Election/Restrictions
Claims 7-8, 14 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 20, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the respective flow paths” in claim 1, while claim 1 recites a three “flow paths”, one “continuous flow path” and one “auxiliary flow path port”. Claim 3 is indefinite because it is unclear if “the respective flow paths” is meant to refer only to the elements specifically called “flow paths” or if the “continuous flow path” and the “auxiliary flow path port” are also limited by the claim. For the purposes of examination, the former interpretation will be used. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 11, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2011/0104369).
Regarding claim 1: Kim et al. discloses a supersonic de-Laval nozzle (600) at the end of a carrier pipe (500) having a first section with a converging portion (1’) ending in a throat port, a second section having a throat (2) with the same diameter of the throat port, and a third section (2’, 3) having a throat port at the throat (2) with the same diameter of the throat, and having a supersonic section with an increasing cross-sectional diameter leading to an outlet port near a substrate (5), all of these sections defining flow paths for a powder (4) entrained in carrier air such that they define a continuous flow path from the inlet of the carrier pipe (500) to its outlet, where a feeder connection pipe (310) is provided in the supersonic section such that it can be considered an auxiliary flow path port supplying an auxiliary flow to the continuous flow path (pars. 164-165, 204-206, figures 14-15 and 17-18). 
Regarding claim 2: Kim et al. shows that the feeder connection pipe (310) is introduced at a non-perpendicular angle to the longitudinal flow path of the nozzle (see figure 17). 
Regarding claim 3: Kim et al. discloses that the nozzle is meant to accommodate a powder entrained in carrier air (4) (par. 122, figure 14), such that the dimensions must inherently be able to accommodate it.
Regarding claim 4: Kim et al. discloses that the feeder (300) which feeds the connection pipe (310) supplies powder, such that the connection pipe (310) must also be dimensioned to accommodate powder (par. 164-165). 
Regarding claim 5: Kim et al. discloses that the port of the connection pipe (310) connects to the connection pipe (310) itself defining a flow path between the feeder (300) and the port to the nozzle, where the dimensions inherently accommodate either subsonic, sonic, or supersonic flow, as those cover the only three possible types of flow (pars. 164-165, figure 14). 
Regarding claim 6: Kim et al. shoes that the supersonic section defines a plurality of symmetrically arranged connection pipes (310) (figure 18). 
Regarding claim 9: Kim et al. discloses that the feeder (300) includes a block chamber (330) connected to the nozzle (par. 45) such that it surrounds the port of the connection pipe (310) (figures 14-18, figure 29).
Regarding claim 11: Kim et al. shows two connection pipes (310) in the figures but teaches that “several” feeders can be provided each connected with its own pipe (310) to the nozzle (par. 265), such that at least 3 can be provided which satisfies the condition of two separate “groupings”. 
Regarding claim 13: Kim et al. shows that the cross-sectional area of the supersonic section increases moving along the flow path (figures 14-18). 
Regarding claim 15: Kim et al. shows that the supersonic section has an angled portion which can be considered curved at (2), where the connection pipe (310) is within this portion (see figure 14). 
Regarding claim 16: Kim et al. discloses that the diameters of sections (1) and (2) of the pipe range from 12-15 mm and 2.6-3.8 mm, such that the flow itself has to have a diameter between these values, and further discloses that the outlet has the same or a larger cross sectional diameter such that it can inherently accommodate flows of this diameter (see table 3, par. 45, 271). 
Regarding claim 17: Kim et al. discloses a supersonic de-Laval nozzle (600) at the end of a carrier pipe (500) having a first section with a converging portion (1’) ending in a throat port, a second section having a throat (2) with the same diameter of the throat port, and a third section (2’, 3) having a throat port at the throat (2) with the same diameter of the throat, and having a supersonic section with an increasing cross-sectional diameter leading to an outlet port near a substrate (5), all of these sections defining flow paths for a powder (4) entrained in carrier air such that they define a continuous flow path from the inlet of the carrier pipe (500) to its outlet, where a feeder connection pipe (310) is provided in the supersonic section such that it can be considered an auxiliary flow path port supplying an auxiliary flow to the continuous flow path (pars. 164-165, 204-206, figures 14-15 and 17-18). 
Kim et al. further discloses that the nozzle includes a pressure gauge, temperature gauge, and flow rate gauge connected to a system control unit (1000) (pars. 51-52), such that they are sensors which measure the output flow, and where the system control unit (1000) uses these gauges to modify the pressure, velocity, flow rate and temperature of the powder, which is the auxiliary flow (par. 51, 78, 296). 
Regarding claim 18: Kim et al. discloses that the powder feed is controlled by a powder control valve (12) which modifies the auxiliary flow path, and an angle of the powder carrier pipe (310) can also be controlled (par. 273). Additionally, Kim et al. discloses that the control unit (1000) controls the temperature of the fluid inside of the nozzle in response to a temperature gauge, thus modifying it (pars. 51-52). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claims 1-6, 9, 11, 13 and 15-18 above.
Regarding claims 10 and 12: Kim et al. discloses a block chamber (330) coupled to the nozzle for each feeder (300) and therefore fails to explicitly disclose a single block chamber (330) surrounding the ports of multiple connection pipes (310). However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a single block chamber (330) for multiple connection pipes (310) when they are supplying the same powder or a single block chamber (330) for each group of multiple connection pipes (310) when each group supplies a different powder because making multiple parts integral is not considered to be a patentable advance when no unexpected results are achieved (MPEP 2144.04).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.K/
Stephen KittExaminer, Art Unit 1717 
12/1/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717